         Case 1:19-cv-00235-VEC Document 92 Filed 09/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PLUMBERS & STEAMFITTERS LOCAL 773                         No. 1:19-cv-00235 (VEC)
PENSION FUND, BOSTON RETIREMENT
SYSTEM, TEAMSTERS LOCAL 237
ADDITIONAL SECURITY BENEFIT FUND and                      NOTICE OF APPEAL
TEAMSTERS LOCAL 237 SUPPLEMENTAL
FUND FOR HOUSING AUTHORITY
EMPLOYEES, individually and on behalf of all
others similarly situated,

                              Plaintiffs,

                       vs.

DANSKE BANK A/S, THOMAS F. BORGEN,
HENRIK RAMLAU-HANSEN, JACOB AARUP-
ANDERSEN and OLE ANDERSEN,

                              Defendants.



       NOTICE IS HEREBY GIVEN that Lead Plaintiffs Plumbers & Steamfitters Local 773

Pension Fund, Boston Retirement System, Teamsters Local 237 Additional Security Benefit

Fund, and Teamsters Local 237 Supplemental Fund for Housing Authority Employees,

individually and on behalf of the Class, appeal to the United States Court of Appeals for the

Second Circuit from the Memorandum Opinion & Order (ECF No. 90), and Judgment (ECF No.

91), both dated and entered on August 24, 2020, that dismissed the Third Amended Complaint

for Violation of the Federal Securities Laws in its entirety and with prejudice.
        Case 1:19-cv-00235-VEC Document 92 Filed 09/23/20 Page 2 of 2




Dated: September 23, 2020                Respectfully submitted,

                                         LABATON SUCHAROW LLP

                                   By:   /s/ Carol C. Villegas
                                         Carol C. Villegas
                                         David J. Goldsmith
                                         Jake Bissell-Linsk
                                         140 Broadway
                                         New York, NY 10005
                                         (212) 907-0700
                                         (212) 818-0477 (fax)
                                         cvillegas@labaton.com
                                         dgoldsmith@labaton.com
                                         jbissell-linsk@labaton.com

                                         Attorneys for Lead Plaintiffs and
                                         Co-Lead Counsel for the Class

                                         Samuel H. Rudman
                                         David A. Rosenfeld
                                         William J. Geddish
                                         ROBBINS GELLER RUDMAN
                                           & DOWD LLP
                                         58 South Service Road, Suite 200
                                         Melville, NY 11747
                                         (631) 367-7100
                                         (631) 367-1173 (fax)
                                         srudman@rgrdlaw.com
                                         drosenfeld@rgrdlaw.com
                                         wgeddish@rgrdlaw.com

                                         Attorneys for Lead Plaintiffs and
                                         Co-Lead Counsel for the Class
